     Case: 3:20-cv-01063-JGC Doc #: 20 Filed: 07/26/21 1 of 1. PageID #: 1466




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



Pamela L. Gaskins,                                           Case No. 3:20-cv-01063-JGC

               Plaintiff

               v.                                            ORDER

Commissioner of Social Security,

               Defendant.

       This is an appeal from the denial of Social Security benefits. I referred the case to a

Magistrate Judge for filing of a Report & Recommendation, which the Magistrate Judge has filed

(Doc. 19). In the Report & Recommendation, the Magistrate Judge recommends that I dismiss

plaintiff’s complaint and affirm the Commissioner’s decision.

       The Magistrate Judge has duly notified the plaintiff of the deadline for filing objections.

That time has passed without the plaintiff having filed timely objections.

       On de novo review, I find the Report & Recommendation well-taken in all respects.

       Accordingly, it is hereby

       ORDERED THAT the Magistrate Judge’s Report & Recommendation (Doc. 19) be, and

the same hereby is, adopted as the order of this court, and the complaint be, and the same hereby

is, denied and dismissed, with prejudice.

       So ordered.



                                              /s/ James G. Carr
                                              Sr. U.S. District Judge
